Van Brunt, P. J.
Under the rule laid down in Re Van Dyke, 44 Hun, 394, it appearing upon the face of the petition that the right to institute the proceedings against the executor to compel an accounting had accrued more than six years before the presentation of the petition, this proceeding for such accounting is barred by the statute of limitations. Although the debt may not be barred by any statute of limitations, this proceeding clearly is. The order should be affirmed, with $10 costs and disbursements. All concur.